                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                           SOUTHERN DIVISION at PIKEVILLE

 ANTONIO CRAWFORD,                            )
                                              )
       Petitioner,                            )           Civil No. 7:20-009-WOB
                                              )
 v.                                           )
                                              )
 HECTOR JOYNER, Warden,                       )                 JUDGMENT
                                              )
       Respondent.                            )

                                      *** *** *** ***

      Consistent with the Memorandum Opinion and Order entered this date, and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED and ADJUDGED as follows:

      1. Antonio Crawford’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

          [R. 1] is DENIED. Judgment is entered in favor of the Respondent with respect to all

          issues raised in this proceeding.

      2. This action is DISMISSED and STRICKEN from the Court’s docket.

      3. This is a FINAL and APPEALABLE Judgment, and there is no just cause for delay.

      This 22nd day of January, 2020.
